Citation Nr: 1733366	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  12-34 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his father


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1994 to April 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which denied service connection for asthma and a right knee disability.  The Veteran appealed via a May 2012 notice of disagreement.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a hearing at the RO in March 2013; a transcript is of record in the Legacy Content Manager.  

This matter was previously before the Board in March 2015, at which time a remand was issued.

The issue of service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran's preexisting asthma permanently worsened in service.


CONCLUSION OF LAW

The criteria for service connection for asthma have not been met. 38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102; 3.303, 3.304(b), 3.306 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

With regard to the duty to notify, the Veteran submitted his claim through the Fully Developed Claim Program. In these circumstances, the VA does not send a separate "Section 5103 notice" letter.  Instead, the notice is provided in the form claimants use to apply for benefits. 

Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  The Board acknowledges that, in a statement received July 15, 2015, the Veteran indicated that he received private treatment for his asthma from Dr. R.J.G.  A letter dated January 2013 (received March 11, 2013, for purposes of the Veteran's PTSD claim) from Dr. R.J.G. indicates that he started treating the Veteran in November 2007 and that he had mostly treated him for acute conditions such as gastroenteritis and allergies.  Significantly, Dr. R.J.G. stated that the Veteran had never sought asthma treatment from him.  The Board also notes that, since 2012, the Veteran receives asthma treatment through the VA system.  As such, although treatment records from Dr. R.J.G. are not of record, there is no indication that, if obtained, they would result in a different outcome, as Dr. R.J.G. clearly stated that he did not treat the Veteran for asthma prior to 2013.  Thus, a remand to obtain such records would only serve to delay adjudication of this matter.

VA provided a VA examination in March 2012 and obtained an addendum opinion in June 2005.  There is no indication or argument that the examination is inadequate or that its findings do not reflect the current nature of the disabilities.

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claim.  The AOJ fully complied with the remand directives, and no further remand is needed.  VA's has satisfied its duty to notify and assist; any errors committed were not harmful to the essential fairness of the proceedings, and the Veteran will not be prejudiced by a decision.  


II.  Analysis

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A preexisting injury or disease will be considered to have been aggravated by service, where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.  To establish aggravation, temporary flare-ups or the mere recurrence of manifestations of a preexisting condition during service are not sufficient.  Rather, the evidence must show that the underlying condition, as distinguished from the symptoms, worsened as a result of active service, and there must be a permanent change in condition.  See Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991); Davis v. Principi, 276 F.3d 1341, 1345-57 (Fed. Cir. 2002).

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran seeks service connection for asthma.  See January 2012 claim.  He has reported a history of asthma that predates service.  As such, the Board has found that the Veteran's asthma clearly and unmistakably preexisted service.  The Veteran asserts that his asthma was aggravated by service.  In this regard, he has stated that he was treated for asthma in boot camp and that his asthma has progressively worsened since then.  See May 2013 Board hearing transcript at 3.  Service treatment records show treatment for respiratory symptoms.

The Veteran underwent a VA examination in March 2012.  The VA examiner noted the Veteran's history of asthma attacks usually triggered by exercise and responding to bronchodilator treatment (either inhaler or nebulizer).  He noted the Veteran's history of asthma since elementary school, with more frequent episodes in high school and even more frequent ones in service as a result of exercise during boot camp and physical training.  The examiner noted that service treatment records showed treatment for respiratory symptoms in January and February 1995.  He further noted that, subsequent to service, the Veteran's asthma attacks became less frequent, as his lifestyle involved less exercise.  His last two attacks had been in December 2010 and December 2011.  The examiner also noted that the present frequency of attacks had reverted back to the pre-military level.  Ultimately, the VA examiner opined that the Veteran's asthma was not permanently aggravated by service, as the Veteran's asthma had begun prior to service and had returned to baseline frequency after service.  The examiner, however, did not indicate whether this conclusion was clear and unmistakable, as required by the applicable standard.

In March 2015, the Board remanded for an addendum opinion as to whether it is clear and unmistakable that the Veteran's asthma was not aggravated in service.  In June 2015, a different VA examiner opined that it is clear and unmistakable that the Veteran's asthma was not aggravated by service.  In support of her conclusion, the June 2015 VA examiner indicated that although there was evidence of intermittent aggravations of the Veteran's asthma through the years due to catching cold-type illnesses, this phenomenon was a normal part of having asthma, and not an indication of a worsening of the condition itself.  With regard to in-service treatment, the examiner noted that the Veteran was ill with a cold when he was treated for asthma in January 1995.  The examiner further noted that there was no evidence that the Veteran had ever been placed on long-acting "controller" therapy.  Rather, there was only evidence of short-acting albuterol, which indicated that the Veteran had stable, mild, intermittent asthma.  According to the examiner, the fact that there had been no escalation of therapy is evidence against a finding that the Veteran's asthma had worsened at all during the years, including his short time in service.  In this regard, the examiner noted that the earliest evidence of asthma treatment after service was found in VA treatment records from 2012.

In a statement received July 15, 2015, the Veteran addressed the June 2015 VA examiner's assertion that there was no evidence of asthma treatment prior to 2012.  In this regard, the Veteran stated that for most of that time he could not hold a job due to his mental health disability and therefore he did not have health insurance.  He further stated that there had been times when he had asthma episodes but did not go to the ER out of fear of the economic consequences of seeking treatment.

Having reviewed and considered the evidence both in favor and against the claim, the Board finds that the Veteran's preexisting asthma was not aggravated in service.  A VA examiner has considered the question of whether it is clear and unmistakable that the Veteran's asthma was not aggravated in service and opined that such negative finding of aggravation is clear and unmistakable.  The VA opinion shows adequate consideration of the relevant evidence, in particular, the Veteran's service and post-service treatment records as well as his reports of asthma attacks through the years.  In addition, the examiner provided a clear medical rationale in support of her conclusions.  In this regard, the examiner stated that such intermittent aggravations are a normal part of having asthma.  Further, the examiner indicated that the Veteran's history of post-service asthma treatment do not support a finding of aggravation.  The Board also notes that, as indicated in the March 2012 VA examination report, the Veteran reported a decrease in the frequency of asthma attacks after service, associated with the fact that the Veteran's lifestyle after service involved less exercise.  Significantly, the examiner recorded a finding that the present frequency of attacks had reverted back to the pre-military level.  The Board finds that the VA opinion is adequate and highly probative.

The Board acknowledges the Veteran's suggestion that the June 2015 VA examiner relied on the absence of asthma treatment and did not consider the fact that such absence was due to the fact that he did not have health insurance for significant periods of time.  See July 2015 statement.  The Board has considered whether a remand is warranted for the examiner to consider this assertion, but finds that it is not.  The Veteran's July 2015 statement establishes that the Veteran had asthma attacks at different points in times and that he did not seek treatment to avoid the financial effects of such course of action.  (At the March 2013 Board hearing, the Veteran stated that he self-medicated with over-the-counter inhalers.)  This statement attests to the occurrence of asthma attacks in the years since service.  This fact was addressed by the June 2015 VA examiner when she stated that there was evidence of intermittent aggravations of the Veteran's asthma through the years.  As such, the Board finds that a remand is unlikely to result in a different outcome and would only serve to delay adjudication of this matter.

In sum, the weight of the evidence is against a finding that the Veteran's preexisting asthma permanently worsened in service.  As discussed, the evidence supports a finding that the severity of the Veteran's asthma returned to the preservice baseline level after separation from service and that any intermittent aggravations since service are part of the normal disease process for asthma and not indicative of aggravation due to service.  As such, the doctrine of the benefit of the doubt is not for application and the claim of service connection must be denied.


ORDER

Service connection for asthma is denied.


REMAND

The Veteran seeks service connection for a right knee disability.  See January 2012 claim.  His enlistment examination shows a finding of apparent internal derangement of the right knee.  The Veteran reported a history of right knee fracture.  At his March 2013 Board hearing, he explained that the preexisting right knee injury was a childhood sports injury that had resolved.  He also reported current right knee symptoms, such as pain, locking, and instability of the knee.  Based on the above, the Board, in March 2015, remanded for a VA examination.  In particular, the Board asked the examiner to indicate whether a right knee disability clearly and unmistakably preexisted service.

A June 2015 VA examination shows a diagnosis of right chondromalacia patella.  With regard to the preexisting right knee disability, the examiner stated that she could not find evidence that a right knee disability clearly and unmistakably preexisted service.  The examiner's sole rationale was that, at the examination, the Veteran reported a left knee injury prior to service, rather than a right knee injury. 

In a July 2015 statement, the Veteran disputed the examiner's assertion that he denied a preexisting right knee injury.  He explained that the examiner started the examination by asking him about his left knee problems and that he corrected her by stating that it was his right knee that was at issue.  The Board is persuaded by the Veteran's suggestion that there was some sort of misunderstanding or miscommunication between he and the examiner.  Even more significant is the fact that the examiner did not reference the Veteran's enlistment examination, which clearly shows a history of right knee fracture.  For these reasons, an adequate opinion is not of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Another remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the June 2015 VA examiner, or another examiner if that individual is unavailable, to provide an addendum opinion.  Review of the claims file should be noted in the examiner's report. 

The examiner should respond to the following:

Did a right knee disability clearly and unmistakably preexist service?  If so, is it also clear and unmistakable that such preexisting disability was NOT aggravated in service beyond its natural progression?'

If either or both of the above questions are answered in the negative, is it at least as likely as not that the current right knee disability was incurred in active service?

The examiner should review the Veteran's enlistment examination.  He or she must also consider the Veteran's testimony about his childhood sport injury and his symptoms during and after service, during the March 2013 Board hearing, a transcript of which is of record.

A complete rationale must be provided for any opinion offered.  All lay and medical evidence should be considered.  If the examiner cannot provide an opinion without resort to speculation, he/she should explain why that is the case and what, if any, additional evidence is necessary for an opinion.

4.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).

	


____________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


